ORDER
JAMES J. BARTA, Bankruptcy Judge.
At Saint Louis, in this District, this 9th day of November, 1987.
Upon consideration of the motion of the United States of America, Petitioning Creditor, to permit service of the Involuntary Petition and Summons by expedient service,
The Court finds and concludes that an attempt by the Petitioning Creditor to obtain personal service upon the Alleged Debtor has been unsuccessful; and that pursuant to Bankruptcy Rule 1010,
IT IS ORDERED that the Petitioning Creditor’s motion is granted; and that the Petitioning Creditor is to serve a copy of the Involuntary Petition, the Summons issued in connection therewith, and a copy of this Order upon the Alleged Debtor by *850mailing via First Class Mail a true copy of each to the Alleged Debtor’s last known address, and by serving a copy of each upon the attorney representing the Alleged Debtor in other matters: Mr. John Gross, Esq. of the law firm of Anderson, Russell, Kill and Olick; and
That the Petitioning Creditor is to thereafter file a certification of the service in this matter; and
That the date by which an answer or response to the Involuntary Petition must be filed and served is extended to not later than December 4, 1987.